Citation Nr: 0814289	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  97-23 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left knee injury with chondromalacia.

2.  Entitlement to a compensable evaluation for left knee 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to December 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

In October 2000, the RO assigned a temporary total rating for 
convalescence following left knee surgery, from September 27, 
1999 through October 31, 1999.  

There was a hearing at the RO before a Board member in August 
2004.  That Board member is no longer employed by the Board 
and the veteran indicated in May and August 2006 that she 
does not want any additional hearings.  

Thos matter was previously before the Board in October 2004 
and July 2006.  On those occasions, remands were ordered to 
accomplish additional development.


FINDINGS OF FACT

1.  Prior to June 14, 1999, and from November 1, 1999, the 
competent evidence demonstrates no more than slight left knee 
impairment due to recurrent subluxation or lateral 
instability.  

2.  From June 14, 1999 to September 27, 1999, the veteran had 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain, and effusion into the left knee joint.

3.  Throughout the rating period on appeal, the veteran's 
degenerative joint disease of the left knee has been 
productive of complaints of pain, fatigability, and swelling; 
objectively, she had extension to 0 degrees and flexion to no 
worse than 85 degrees, with objective evidence of pain and 
fatigue on movement.   


CONCLUSIONS OF LAW

1.  Prior to June 14, 1999, and from November 1, 1999, the 
criteria for a disability rating in excess of 10 percent for 
residuals of a left knee injury with chondromalacia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code (DC) 5257 (2007).

2.  From June 14, 1999 to September 27, 1999, the criteria 
for a 20 percent disability rating for residuals of a left 
knee injury with chondromalacia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, DC 5258 (2007).

3.  The criteria for a rating in excess of 10 percent for 
left knee degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, DC 5003 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

VA's duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, letters sent to the veteran in May 2005, July 
2005, and August 2005 satisfied the notice requirements under 
38 C.F.R. § 3.159(b)(1).  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in November 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letters discussed above 
do not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the rating criteria for evaluating a knee 
disability was provided to the veteran in the July 1997 
statement of the case and in the November 2007 supplemental 
statement of the case.  Moreover, the November 2007 
supplemental statement of the case included the provisions of 
38 C.F.R. § 3.321, which identifies impairment in earning 
capacity as a rating consideration.  

After the November 2007 notice, the veteran was given an 
opportunity to submit more evidence.  Although the veteran 
has not raised any notice issues, the failure to provide 
complete, timely notice raises a presumption of prejudice, so 
that VA has the burden to establish that the veteran was not, 
in fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The presumption of 
prejudice is rebutted here, however, as will be discussed 
below.  

Based on the communications detailed above, the veteran can 
be expected to understand what was needed to support her 
claim.  Moreover, her statements reflect her actual knowledge 
of what evidence was needed.  In August 1997, she indicated 
that she has fluid in her knee.  In a December 2000 
statement, she indicated that she leans to the left often and 
that her knee goes out on her.  In a November 2005 statement, 
she indicated that her knee was painful with standing and 
walking and that it gives out and swells.  

Finally, even though the veteran was not specifically told 
that evidence was needed of the impact of her disability on 
daily life and employment, during the course of the claim, 
she has indicated what the impact of her disability has been 
on her daily life and employment, as reflected by the above 
statements and others.  Thus, notwithstanding the lack of 
notice, the veteran provided the required evidence.  The 
veteran thus had a meaningful opportunity to participate in 
the adjudication process, so the veteran was not prejudiced 
by the delay in receiving all required notice.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
December 2004 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  In this regard, VA was 
advised in November 2006 that the veteran has been on Social 
Security Administration (SSA) benefits for over a year.  
However, there is no indication that SSA records contain any 
information relevant to the current claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  See 
38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, a recent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

The Board concludes that the residuals of left knee injury 
have changed during the course of the claim and so staged 
ratings are warranted for them.  The degenerative joint 
disease disability has not significantly changed and so a 
uniform rating is warranted for it.

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent rating for residuals of a left knee 
injury with chondromalacia pursuant to DC 5257.  
That diagnostic code provides for a 10 percent rating for 
slight knee impairment with recurrent subluxation or lateral 
instability, and a 20 percent rating for moderate knee 
impairment due to recurrent subluxation or lateral 
instability.  Moreover, DC 5258 provides for a 20 percent 
rating for dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint.  

The evidence of record includes a July 1996 VA examination 
reflecting complaints of the left give giving out.  
Objectively, there was slight effusion but no laxity. 

A September 1997 VA outpatient record again noted complaints 
of the left knee giving away.  She had recently been fitted 
for a new brace.  

On examination in September 1998, the veteran complained that 
her knee tends to give way as she walks.  The report 
indicated that she wore a neoprene knee brace.  
Objectively, the left thigh was 1 cm smaller in circumference 
than the right.  However, there was no laxity in the left 
knee, nor was there effusion or increased warmth.  

In May 1999, x-rays revealed no joint effusion.  In June 
1999, the veteran reported that sometimes she uses a cane for 
stability.  An MRI on June 14, 1999 revealed a lateral 
meniscus tear.  On evaluation on August 3, 1999, the veteran 
complained of left knee pain recently aggravated over 3-4 
months, with increased locking, catching, and giving way, and 
there was joint line tenderness and mild effusion.  There was 
pain with McMurray's, but no audible or palpable click.  
Varus and valgus testing were stable, as was drawer testing 
and Lachman's.  An MRI revealed a lateral meniscus tear.  

In September 1999, the veteran had left knee surgery with 
lateral meniscus debridement.  By October 1999, she had 
moderate effusion.  A temporary total rating was assigned 
from September 27, 1999 through October 1999.  

Based on the pertinent evidence as detailed above, it is 
determined that the veteran had not more than slight knee 
impairment due to recurrent subluxation or lateral 
instability for the period prior to June 14, 1999.  
Accordingly, an evaluation in excess of 10 percent under 
Diagnostic Code 5257 is not warranted for this portion of the 
rating period on appeal.  However, the evidence shows a 
lateral meniscus tear on June 14, 1999.  Additionally, in 
August 1999, the veteran complained of locking and pain for 
months and there was effusion.  Accordingly, a 20 percent 
rating for dislocated semilunar cartilage is warranted 
between June 14, 1999, and the date of meniscus surgery, 
September 27, 1999.  This rating may not be assigned 
simultaneously with a DC 5257 rating, as the symptoms are 
overlapping.  38 C.F.R. § 4.14 (2007).  Instead, it should 
replace the DC 5257 rating from June 14, 1999 to September 
27, 1999, as it is the greater benefit.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (en banc) (change of Diagnostic 
Code must be explained).

From November 1, 1999, the rating should revert back to DC 
5257, with no more than the current 10 percent rating 
assigned.  The September 1999 surgery debrided the semilunar 
cartilage.  

In finding that only a 10 percent evaluation is warranted 
from November 1, 1999, the Board acknowledges a February 2002 
VA clinical record in which the veteran complained that her 
knee pain had progressively worsened since her surgery.  
Examination at that time revealed no  edema or erythema, no 
joint line tenderness, and slight laxity with varus/valgus 
stress.  McMurray's, Lachman's, and drawer signs were 
negative.  

The Board also acknowledges the veteran's complaints raised 
at her October 2002 VA examination.  Specifically, she 
reported that sometimes her knee buckled and she needed to 
soak it and elevate it.  She stated that she could not walk 
for very long due to pain.  However, the objective evidence 
does not warrant a higher rating.  Indeed, the examination 
showed antalgia favoring the left knee but there was no heat, 
redness, swelling, effusion, drainage, abnormal movement, or 
instability.  Drawer and McMurray tests were negative.  The 
impression was status post left knee arthroscopy, mild 
meniscus debridement with residual pain on range of motion.  
Moreover, subsequent VA examination in August 2005 revealed 
negative varus and valgus stress tests, Lachman's, and drawer 
signs, though McMurray's test was positive.  On evaluation in 
December 2005, the veteran was walking with a cane.  
McMurray's, Lachman's, and drawer tests were negative.  The 
January 2007 examination revealed stable cruciate and 
collateral ligaments and the veteran complained of pain on 
McMurray's test and internal torsion.  The examiner stated 
that there was no recurrent subluxation or lateral 
instability.  

The above evidence does not show or nearly approximate 
moderate knee impairment due to recurrent subluxation or 
lateral instability since November 1, 1999, so no more than a 
10 percent rating under DC 5257 should be assigned from that 
date onward.  Moreover, there are no alternate diagnostic 
codes that could serve as a basis for a higher rating.  

To this point, the Board has considered only the 
manifestations of the veteran's left knee disability that are 
based on instability.  However, in the present case, the 
competent evidence also reveals degenerative arthritis of the 
left knee.  In this vein, the VA General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under DCs 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under DC 5003 
if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In the present case, the veteran is already in receipt of a 
10 separate percent evaluation for left knee degenerative 
joint disease pursuant to Diagnostic Code 5003.  Thus, 
further discussion of VAOPGCPREC 23-97 and  VAOPGCPREC 9-98 
is unnecessary.  However, the Board must consider whether, 
during the period in question, the veteran is entitled to a 
rating in excess of 10 percent for such arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  

Limitation of leg motion is governed by DCs 5260 and 5261.  
DC 5260 concerns limitation of leg flexion.  A noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  

In the present case, VA examination in August 2005 revealed 
110 degrees of active left knee flexion and 110 degrees of 
passive left knee flexion.  Extension was to 0 degrees.  Upon 
VA examination in January 2007, she had active flexion to 100 
degrees active and passive flexion to 110 degrees, with zero 
degrees of extension.   

The evidence of record, as set forth above, does not show 
limitation of fails to flexion or extension consistent with 
the criteria for a 20 percent evaluation under DCs 5260 or 
5261.  However, the Board must consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination or 
fatigability such that the veteran's disability picture is 
more nearly approximated by at least a noncompensable rating.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this regard, the veteran stated 
at her August 2005 VA examination that her left knee was 
stiff and painful.  She also endorsed flare-ups with walking 
up and down stairs.  Objectively, the examiner noted that the 
veteran's left knee motion was limited by pain from 90 to 100 
degrees of motion.  She was also limited by fatigue and 
weakness.  Indeed, when asked to flex her knee 10 times, she 
had to stop after 4 repetitions because of pain and fatigue.  
Complaints of pain were also noted at her August 2004 
hearing.  At that time, she endorsed daily left knee pain.  
She stated that she could not walk much and could not keep 
her knee in a bent position.  

Despite the above, the evidence as a whole fails to 
demonstrate additional functional limitation such as to 
render the veteran's disability picture analogous to the 
next-higher 20 percent rating under either Diagnostic Code 
5260 or 5261.  Again, the veteran could flex her knee to 85 
degrees at her most recent VA examination, and had extension 
to 0 degrees.  Therefore, a rating in excess of 10 percent 
for the veteran's degenerative joint disease of the left knee 
is not warranted. 

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the left leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

Even when considering additional limitation of function due 
to factors such as pain and weakness, the evidence of record 
fails to reveal flexion or extension limited to even 
noncompensable levels.  Therefore, assignment of separate 
evaluations for limitation of both flexion and extension is 
not warranted here.  

In sum, the evidence supports a 20 percent evaluation for the 
veteran's 
residuals of left knee injury with chondromalacia from June 
14, 1999, to September 27, 1999.  For the remainder of the 
rating period on appeal, no more than a 10 percent evaluation 
is warranted (excluding from consideration the period from 
September 27, 1999 until November 1, 1999, during which a 
temporary total rating is in effect).  Moreover, the evidence 
does not support a rating in excess of 10 percent for 
degenerative joint disease of the left knee for any portion 
of the rating period on appeal for that disability.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Finally, the Board has also considered the propriety of an 
extra-schedular rating.  In this regard, there have not been 
frequent periods of hospitalization due to the left knee 
disabilities.  Additionally, marked interference with 
employment due to the veteran's left knee disabilities is not 
shown.  The veteran resigned from the post office due to her 
knee going out, she stated in August 1997, but from there, 
she went to the VA to work.  In May 1999, she reported that 
she had been placed on light duty the month before to help 
resolve an exacerbation of knee pain.  She felt strong enough 
to return to work using a brace.  In October 2002, the 
veteran reported that she was not working but she did not 
indicate why.  In August 2005, she reported that she had 
worked as a counselor for about 15 months until December 
2005.  In August 2006, a note was written for her asking that 
she be allowed to stop training for a truck driving position 
because of increased knee pain.  Currently, she apparently is 
not working as reflected by a November 2006 treatment record.  
The report, however, does not indicate that this is due to 
her service-connected left knee problems.  Accordingly, 
referral for an extraschedular rating is not warranted.  See 
38 C.F.R. § 3.321 (2007).


ORDER

Prior to June 14, 1999, and from November 1, 1999, a rating 
in excess of 10 percent for residuals of a left knee injury 
with chondromalacia is denied.  

From June 14, 1999 to September 27, 1999 a 20 percent rating 
is granted for residuals of a left knee injury with 
chondromalacia, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


